DETAILED ACTION 
This Office Action follows a response filed on February 23, 2022. Claims 1-5 and 7-10 have been cancelled; claims 11-31 have been added.   
In view of amendments and remarks, objection of claims 1 and 8, the rejection of claims 1-5 and 7-9 under 35 U.S.C. 103 as being unpatentable as obvious independently over Kohler’934 et al. (U.S. Patent Application Publication 2010/0273934 A1), Kohler’347 (U.S. Patent Application Publication 2010/0286347 A1), Hashemzadeh’547 et al. (U.S. Patent Application Publication 2011/0319547 A1), and Hashemzadeh’314 et al. (U.S. Patent Application Publication 2012/0035314 A1) have been withdrawn.
Claims 11-31 are active.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA 

A broad range or limitation together with a narrow range or limitation that falls
within the broad range or limitation (in the same claim) may be considered indefinite if
the resulting claim does not clearly set forth the metes and bounds of the patent
protection desired. See MPEP § 2173.05(c). In the present instance, new claim 22 recites the broad limitations a) – f), and the claim also recites "wherein the composition further comprises as a shrinkage-reducing admixture g)" which is the narrower statement of the range/limitation. 
Therefore, the claim 22 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 29 and 30 recites the limitation "the polyvinyl acetate copolymer" in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 22 does not have the limitation “the polyvinyl acetate copolymer".
	
Allowable Subject Matter
Claims 11-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11-31 are allowable over the closest references: Kohler’934 et al. (U.S. Patent Application Publication 2010/0273934 A1), Kohler’347 (U.S. Patent Application Publication 2010/0286347 A1), Hashemzadeh’547 et al. (U.S. Patent Application Publication 2011/0319547 A1), and Hashemzadeh’314 et al. (U.S. Patent Application Publication 2012/0035314 A1).
The disclosure of the above-mentioned references resided in paragraph 4 of the Office Action dated November 26, 2021 is incorporated herein by reference.
However, the above-mentioned references of Kohler’934 et al., Kohler’347 et al., Hashemzadeh’547 et al., and Hashemzadeh’314 et al. do not discloses or fairly suggest the claimed method for producing a cold-curing unsaturated polymer system for producing composite materials, which cures at a temperature less than 60°C, comprising: mixing constituents comprising:
a) at least one crosslinkable, unsaturated polyester resin or vinyl ester resin,
b) at least one ethylenically unsaturated monomer,
c) at least one peroxide and/or hydroperoxide,
d) at least one cobalt salt accelerator,
e) optionally fiber material, and
f) optionally mineral fillers; and
g) a shrinkage-reducing admixture, the shrinkage reducing admixture comprising a vinyl acetate copolymer of 40 to 95 wt% of vinyl acetate and 5 to 60 wt% of one or more vinyl-functional comonomers selected from the group consisting of vinyl esters of unbranched or branched carboxylic acids having 3 to 20 carbon atoms, (meth)acrylic esters of unbranched or branched alcohols having 2 to 15 carbon atoms, and mixtures thereof wherein the percentages in wt% are based on the total weight of comonomers in the vinyl acetate copolymer, as per instant claim 11.
Applicant has shown by their examples and comparative examples, that conventional low-profile additives which have been touted for use in high temperature-curing unsaturated polyester systems fail when used with low temperature-curing systems. Applicant’s examples illustrate that there is no predictability with respect to whether a low-profile additive which is useful in high temperature-curing systems would be useful in a low temperature-curing system. Rather, Applicant’s examples and comparative examples would lead the skilled artisan to conclude that if a low-profile additive is useful in a high temperature-curing unsaturated polyester system, that it would not be useful in a low temperature-curing system. In this respect, the fact that none of the references teach or suggest that their low-profile additives would be useful in a low temperature-curing system cannot be construed to be a teaching that such low- profile additives would be useful in a low temperature-curing system. See, e.g. Jn re Evanega, 829 F.2d 1110 (Fed. Cir. 1987).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07
(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764